DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
1.	Claims 1-12 are pending and under examination in the current office action. No claim amendments were submitted in the response filed May 7, 2021

Information Disclosure Statement
2.	The information disclosure statement (IDS) filed May 7, 2021 has been considered and the references therein are of record.

Maintained Claim Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gellerfors et al. (US 8,025,878 B2; issued Sep. 27, 2011) in view of Clinical Study NCT0176311 (ClinicalTrials.gov, Feb. 5, 2013), Suzuki et al. (8,158,620 B2; issued Apr. 17, 2012), Vassar (Alzheimer's Res. Therapy, 2014 Dec. 6, 89), Clinical Study NCT01511783 (ClinicalTrials.gov, Jan. 18, 2012) and Jacobsen et al. (J. Neurosci. 2014, 34(35), 11621-11630; listed on IDS). The rejection is maintained for reasons of record and as discussed below.
	The basis of this rejection has been set forth previously (see section 4 of the 01/07/2021 Office action) and therefore will not be fully reiterated here. In brief, Gellerfors et al. disclose the anti-A protofibril antibody of the instant claims that J. Alzheimers Dis. 2015, 43(2), 575-588; listed on IDS), BAN2401 is the humanized form of the mAb158 antibody taught by Gellerfors. Thus, Gellerfors discloses the BAN2401 antibody that is encompassed by the present claims.  
Further, Gellerfors discloses the therapeutic administration of the humanized antibody (i.e., BAN2401) for the treatment of a subject suffering from Alzheimer's disease (AD) (see abstract; col. 3 lines 60-65), wherein the antibodies can reduce or inhibit A aggregation, thereby reducing levels of soluble oligomeric A forms in the brain (see col. 5 lines 46-49).  Finally, a formulation comprising the antibody in a physiological buffer suitable for administration to humans is taught at col. 8 lines 22-24, which is on point to the pharmaceutical composition of present claim 10.
Thus while Gellerfors discloses a therapeutic method for treating AD comprising administering an anti-A protofibril selective antibody that is consistent with the present claims, Gellerfors does not explicitly teach that the antibody is administered at a dose ranging from 2.5 mg/kg to 10 mg/kg (or a dose ranging from 5 mg/kg to 10 mg/kg; or a dose of 10 mg/kg), that the treatment of the AD patient also comprises administration of the claimed BACE inhibitor, or that the antibody is administered every 2 weeks, or every month.
The NCT01767311 clinical study (hereinafter NCT01767311) describes the administration of BAN2401 to human subjects having mild cognitive impairment due to AD. In the study, BAN2401 is administered biweekly (i.e., every 2 weeks) at a dose of 2.5 mg/kg, 5 mg/kg or 10 mg/kg, or monthly at a dose of 5 mg/kg or 10 mg/kg (see under Study Description). 
Suzuki et al. disclose and claim a method for treating Alzheimer's disease comprising administering to a subject in need thereof an effective amount of a pharmaceutical composition comprising the BACE1 inhibitor E2609 (see claims 5, 11, 14, 17 and 20 at columns 435 and 437-438), which is the same compound of the instant g to 300 mg per day (see col. 55 line 42), which encompasses the dosages of present claims 1-3.
Vassar reviews various BACE1 inhibitor drugs in clinical trials for the treatment of AD. One of these drugs is E2609 of the instant invention (see p. 8). Vassar indicates that E2609 was tested in at least to Phase 1 clinical trials, one of these being NCT01511783. The ClinicalTrials website teaches that in study NCT01511783, E2609 was administered daily by the oral route at doses of 25, 50 and 200 mg per day. Vassar teaches that the Phase 1 studies showed that E2609 was well tolerated and resulted in a robust dose-dependent decrease in the levels of A in the CSF and/or plasma (see p. 8 of Vassar).  Thus, based upon the collective teachings of Suzuki, Vassar and NCT01511783, one of ordinary skill in the art would have recognized that a therapeutically effective dose of E2609 includes doses up to 300 mg/day, and more specifically doses of 25, 50 or 200 mg/day, which addresses dosage limitations of present claims 1-3.
	Finally, Jacobsen et al. teach that a combination treatment comprising a BACE1 inhibitor and an anti-A antibody was more effective than either agent individually in reducing amyloid plaque load and inhibiting de novo plaque formation when tested in an animal model of amyloid pathology (see abstract and Figs. 3 and 4). Jacobsen teaches that most anti-A antibodies are considered to act via inhibition of amyloidosis and enhanced clearance of existing amyloid, whereas beta-secretase (BACE) inhibitors act by reducing the de novo production of A peptide (see abstract). The combined use of both types of agents, Jacobsen surmises, would target the amyloid cascade that occurs in AD with different mechanisms of action, and therefore may offer improved benefit for the treatment of AD (see p. 11629).
	Jacobsen discloses that treatment comprised the administration of the BACE inhibitor and the anti-A antibody in combination for a period of 4 months, wherein the BACE inhibitor was administered daily and the antibody was administered weekly (see under “Treatment” at p. 11622), which regimen is consistent with the method of present claims 1-5 and 8-9.
 protofibril selective antibody (BAN2401) taught by Gellerfors with the BACE1 inhibitor (E2609) of Suzuki, using the dosages and regimens described by the clinical trials NCT01767311 (for BAN2401) and NCT01511783 (for E2609), for the treatment of AD in a subject and thereby arrive at the presently recited invention of claims 1-9. It similarly would have been obvious to have combined the BAN2401 antibody of Gellerfors with the BACE1 inhibitor E2609 of Suzuki as a pharmaceutical composition and thereby arrive at the invention of present claims 10-12.  MPEP § 2144.06, section I, states that “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
	Moreover, Jacobsen provides both motivation to combine an anti-A antibody and a BACE1 inhibitor for the treatment of AD, as well as a reasonable expectation that such a combination would be successful in treating AD. Therefore the presently claimed combination therapeutic method and pharmaceutical composition are obvious.
Response to Arguments
4.	In the response filed May 7, 2021, applicant argues that a person of ordinary skill in the art would not have been motivated to modify and combine the cited prior art references. With respect to the Jacobsen reference, it is argued that Jacobsen is directed to the combination of a BACE inhibitor and an anti-A antibody that are both different from those that are presently claimed. Applicant contends that none of the cited references recites the instantly claimed combination of a BACE inhibitor and a protofibril anti-A antibody, or the claimed dosages for the each of the instant compounds.  According to applicant, the Office pieces together the different elements from the separate prior art references, wherein none of Gellerfors, NCT01767311, Suzuki or Vassar teaches or suggests the co-administration of the presently claimed combination. Finally it is alleged that the Office fails to provide an objective reason why the cited 
5.	Applicant’s arguments have been considered but are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, the Gellerfors and NCT01767311 references provide for the elements of a method of treating AD with the claimed anti-A protofibril antibody at the claimed dosages, and the Suzuki and Vassar references provide for a therapeutic method of treating AD comprising administering the presently claimed BACE inhibitor at the claimed dosages. As stated above and previously, it is not necessary that any of Gellerfors, NCT01767311, Suzuki or Vassar teach the combination of an anti-A antibody and a BACE inhibitor for treatment of AD, because it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  Moveover, the Jacobsen reference provides additional motivation to combine these two types of AD therapeutics as well as a reasonable basis for expecting that their combination would be successful in the treatment of a subject having AD. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both the general knowledge and skill level in the art would have rendered obvious a combination therapy for the treatment of AD, wherein both of the agents are taught to be useful for the treatment of the same disease. And the Jacobsen reference provides further motivation for their combination, teaching that the use two agents targeting  protofibril antibody targeting the inhibition of amyloid aggregation and promoting amyloid clearance, and the BACE inhibitor targeting the inhibition of A peptide production) is more beneficial and effective than the use of either agent alone.
Thus, in contrast to applicant’s arguments all elements of the presently claimed invention are provided for by the cited prior art references as are a motivation to combine and a reasonable expectation of success.  
Finally, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As discussed above, the motivation to combine is amply provided by the prior art references of record.  Accordingly, the rejection of claims 1-12 is maintained.

Conclusion
6.	No claims are allowed.

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This art includes the following:
	WO 2016/043997 A1 by Mergott et al. discloses a combination Alzheimer's disease therapy that comprises an anti-A antibody and a BACE inhibitor.
	US 2016/0324852 A1 by Friedhoff et al. teaches methods and compositions for the treatment of neurodegenerative disease, including AD, wherein the method comprises administering a 5-HT6 receptor antagonist in combination with one or more additional therapeutic agents, wherein the additional therapeutic agents may include BAN2401 (see [0103]) and E2609 (i.e., the instant BACE inhibitor) (see [0104]).

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649